Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 1 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 2 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 3 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 4 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 5 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 6 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 7 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 8 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 9 of 10
Case 18-31276   Doc 39   Filed 01/03/19 Entered 01/03/19 16:35:54   Desc Main
                          Document     Page 10 of 10
